
Exhibit 10.5

 
 
 
 
TERMINATION OF TRANSITIONAL OPERATING AGREEMENT


This Termination of Transitional Operating Agreement (this “Termination”) is
made and entered into effective as of 11:59 PM Houston, Texas time July 31, 2009
(“Effective Date”), by and among CENAC TOWING CO., L.L.C. (successor by way of
merger to Cenac Towing Co., Inc.), (hereinafter referred to as “Cenac Towing”);
CENAC OFFSHORE, L.L.C., a Louisiana limited liability company (“Cenac
Offshore”); CTCO BENEFITS SERVICES, L.L.C., a Louisiana limited liability
company (“CTCO”) (collectively, the “Cenac Companies”); MR. ARLEN B. CENAC, JR.,
a resident of Houma, Louisiana and the owner of all of the Membership and equity
interests in the Cenac Companies, (the “Stockholder”); and together with the
Cenac Companies, (the “Operators”); and TEPPCO MARINE SERVICES, LLC, a Delaware
limited liability company (the “Owner”).


WHEREAS, the Owner and the Operators, other than CTCO, entered into that certain
Transitional Operating Agreement (the “Transitional Operating Agreement”) on
February 1, 2008 under which the Operators agreed to provide certain services
relating to  marine vessels and related property all  as more particularly
described in that Transitional Operating Agreement;


WHEREAS, the Transitional Operating Agreement has been amended by that certain
Amendment to Transitional Operating Agreement dated effective March 5, 2009, and
that certain Second Amendment to Transitional Operating Agreement dated
effective June 5, 2009 (the Transitional Operating Agreement, as amended, being
hereinafter referred to as the “Agreement”); and


WHEREAS,  the Owner and the Operators desire to terminate the Agreement.


NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived by each party hereto, (1) the parties hereby terminate the Agreement as
of the Effective Date and agree that the effect of such termination is covered
by the terms and provisions of Section 9.4 of the Agreement, and(2) except as
set forth in Section 9.4 of the Agreement, each of the parties and their
respective affiliates and the related companies, heirs, spouses, executors,
administrators, beneficiaries, principals, directors, employees, fiduciaries,
attorneys, successors, predecessors, representatives, partners, agents and
assigns of each of the parties and their respective affiliates, hereby RELEASE,
ACQUIT AND FOREVER DISCHARGE each other, as well as each other’s  respective
affiliates and the related companies, heirs, spouses, executors, administrators,
beneficiaries, principals, employees, fiduciaries, attorneys, successors,
predecessors, representatives, partners, agents and assigns of each of the
parties and their respective affiliates from any and all manner of actions,
damages, losses, costs, actions, causes of action, claims, liens, demands,
charges, fees, debts, obligation, attorney fees, interest and any and all
liabilities of any natures and description, both known and unknown, suspected or
unsuspected, foreseen or unforeseen, real or
 

 
 

--------------------------------------------------------------------------------

 

imaginary, actual or potential, whether arising in law or in equity, arising
from or related to the Agreement.
 
This Termination may be executed in any number of counterparts with the same
effect as if all parties had signed the same document.  All counterparts shall
be construed together and shall constitute one and the same instrument.
 
This Termination constitutes the entire agreement of the parties relating to the
matters contained herein, superseding all prior contracts or agreements among
the parties, whether oral or written, relating to the matters contained herein.
 
IN WITNESS WHEREOF, this Termination has been duly executed as of the Effective
Date.
 

 

                    TEPPCO MARINE SERVICES, LLC        BY:    
       /s/  MURRAY H. HUTCHISON                     Name: Murray H. Hutchison  
                  Title:  Interim Executive Chairman

 
 

                     CENAC TOWING CO., L.L.C.        BY:            /s/  ARLEN
B. CENAC, JR.                      ARLEN B. CENAC, JR.                    
Managing Member

 
 

                    CENAC OFFSHORE, L.L.C.        BY:            /s/  ARLEN B.
CENAC, JR.                     ARLEN B. CENAC, JR.                     Managing
Member

 
 

                    CTCO BENEFITS SERVICES, L.L.C.        BY:       
    /s/  ARLEN B. CENAC, JR.                      ARLEN B. CENAC, JR.  
                  Managing Member

 

 

     /s/  ARLEN B. CENAC, JR.       ARLEN B. CENAC, JR.


 
2 

--------------------------------------------------------------------------------

 
